Case 6:19-cv-00437-JDK-KNM Document 31 Filed 09/11/20 Page 1 of 2 PageID #: 213



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION


 JOHN LOUIS ATKINS, #2184778                     §

 VS.                                             §                CIVIL ACTION NO. 6:19cv437

 DIRECTOR, TDCJ-CID                              §

                  ORDER DENYING MOTION FOR LEAVE TO APPEAL
                         IN FORMA PAUPERIS ON APPEAL

        Before the Court is Appellant’s motion for leave to appeal in forma pauperis.

 Docket No. 30. The history of the case reveals that Appellant’s petition for a writ of habeas

 corpus was denied and his case was dismissed with prejudice on June 8, 2020. An order denying

 a certificate of appealability was issued at that time. Because Appellant has not shown that he is

 entitled to a certificate of appealability, he also has not shown that he is entitled to proceed

 in forma pauperis on appeal.       United States v. Delario, 120 F.3d 580, 582 (5th Cir.

 1997). Furthermore, for reasons stated in the Report and Recommendation (Docket No. 16),

 adopted in the Order of Dismissal, the Court certifies that Appellant’s appeal is not taken in

 good faith. 28 U.S.C. § 1915(a)(3); FED. R. APP. P. 24(a)(3); Baugh v. Taylor, 117 F.3d 197,

 201 n.21 (5th Cir. 1997) (To comply with Rule 24 and to inform the Court of Appeals of

 the reasons for its certification, a district court may incorporate by reference its order

 dismissing an appellant’s claims). It is accordingly

        ORDERED that the motion for leave to appeal in forma pauperis (Docket No. 30) is

 DENIED.

        Although this Court has certified that the appeal is not taken in good faith under 28 U.S.C.

 § 1915(a)(3) and FED. R. APP. P. 24(a)(3), Appellant may challenge this finding pursuant to Baugh


                                                 1
Case 6:19-cv-00437-JDK-KNM Document 31 Filed 09/11/20 Page 2 of 2 PageID #: 214



 v. Taylor, by filing a separate motion to proceed in forma pauperis on appeal with the Clerk of

 Court, U.S. Court of Appeals for the Fifth Circuit, within 30 days of this order. The cost to file

 a motion to proceed on appeal with the Fifth Circuit is calculated below, and if Appellant moves

 to proceed on appeal in forma pauperis, the prison authorities will be directed to collect the fees

 as calculated in this order.

          Appellant John Louis Atkins, #2184778, is assessed an initial partial fee of $0.       The

 agency having custody of the prisoner shall collect this amount from the trust fund account

 or institutional equivalent, when funds are available, and forward it to the clerk of the district

 court.

          Thereafter, Appellant shall pay $505.00, the balance of the filing fees, in periodic

 installments. Appellant is required to make payments of 20% of the preceding month’s income

 credited to Appellant’s prison account until Appellant has paid the total filing fee of $505.00.

 The agency having custody of the prisoner shall collect this amount from the trust fund account or

 institutional equivalent, when funds are available and when permitted by 28 U.S.C. § 1915(b)(2)

 and forward it to the Clerk of the district court.

          If Appellant moves to proceed on appeal in forma pauperis, the clerk shall mail a copy of

 this order to the inmate accounting office or other person(s) or entity with responsibility for

 collecting and remitting to the district court interim filing payments on behalf of prisoners, as

 designated by the facility in which the prisoner is currently or subsequently confined.

          So ORDERED and SIGNED this 11th day of September, 2020.



                                                      ___________________________________
                                                      JEREMY D. KERNODLE
                                                      UNITED STATES DISTRICT JUDGE



                                                      2
